Citation Nr: 0724526	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  99-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for arthralgias of 
multiple joints, claimed as a chronic disability resulting 
from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978 and from November 1990 to August 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a November 2005 decision, the Board denied entitlement to 
service connection for a left elbow disability and for 
arthralgias of multiple joints.  The veteran appealed the 
Board's decision to the Court.  In October 2006, the parties 
filed a Joint Motion for Remand (Joint Motion).  By Order 
entered November 6, 2006, the Court granted this motion and 
remanded the claim for compliance with the instructions in 
the Joint Motion.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in a November 2001 VA Form 21-
4138.  As the record does not reveal that the RO has 
addressed this issue, it is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Joint Motion, the Board finds that further 
development is needed before a decision can be issued on the 
merits of the veteran's claims.  Such development would 
ensure that the veteran's due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The Board will first discuss the claim for service connection 
for a left elbow disability.  Review of the claims folder 
reveals that the veteran underwent a VA compensation and 
pension (C&P) joints examination in September 1996, at which 
time he denied a history of injury but reported the 
spontaneous development of pain in his left elbow sometime in 
1990.  The VA examiner reported that he could not detect any 
objective evidence of organic pathology in the left elbow, 
but that x-rays were needed to verify the impression.  

An x-ray of the veteran's left elbow was taken on the same 
day as the examination.  See September 1996 radiology report.  
There is no indication, however, that the VA examiner was 
able to review the results of the x-ray, which indicated that 
a fracture of a spur could not be excluded.  Citing the 
September 2006 VA examination and x-ray report, the Board 
found that there was no evidence of a chronic disability from 
a left elbow disorder and denied the claim.  See November 
2005 decision.  

The Joint Motion found that as neither the Board nor the VA 
examiner had acknowledged the language in the x-ray report, 
the case required a remand in order for the Board to provide 
better reasons and bases for its decision.  Based on the 
findings of the Joint Motion, the Board finds that a remand 
in necessary in order for a VA examiner to discuss the 
findings of the September 1996 x-ray report.  

As for the veteran's claim for service connection for 
arthralgias of multiple joints, in its November 2005 
decision, the Board found that although the claimed 
disability satisfied the definition of a qualifying chronic 
disability, the signs and symptoms associated with the 
disability did not merit a 10 percent evaluation under either 
the criteria related to the applicable joints (elbow, wrist 
and knee) or the criteria for rating neuropsychological 
disabilities.  The Board notes that it had been ordered to 
consider the rating criteria for neuropsychological disorders 
in a memorandum decision issued by the Court in March 2005.  

Under 38 C.F.R. § 4.130, which provides the General Rating 
Formula for Mental Disorders, if a mental condition has been 
formally diagnosed but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
assigned; a 10 percent rating is assigned for a mental 
disorder that causes occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or the symptoms are controlled by 
continuous medication.  

The Joint Remand indicates that it is unclear from the 
Board's analysis on what evidence it relied upon in 
concluding that it was neither contended nor shown that the 
veteran was continuously taking Motrin or Naproxen to control 
his symptoms.  In the November 2005 decision, the Board also 
found that it was unclear whether the veteran was taking 
glucosamine continuously and whether it was controlling his 
symptoms.  In relation to this finding, the Joint Remand 
indicated that the Board should have remanded the matter for 
further clarification if the medical evidence was found to be 
inadequate.  Although the veteran has submitted additional 
evidence of his prescribed medications, the Board finds that 
a remand is necessary in order to determine whether he is 
taking continuous medication to control symptoms associated 
with arthralgias of multiple joints.  

The Board notes that VA records indicate the veteran has been 
prescribed glucosamine by a non-VA provider.  On remand, the 
RO should request the veteran to provide information 
regarding from whom he is prescribed this medication, and 
request his authorization and consent for the release of 
records from the identified medical provider.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (as the degree of disability 
and effective date of the disability are 
part of a claim for service connection, 
VA has a duty to notify claimants of the 
evidence needed to prove those parts of 
the claim).  

2.  Obtain the veteran's VA treatment 
records since June 2000, to include all 
pharmacy related records.  

3.  Request the veteran to provide 
information on which medical provider is 
prescribing glucosamine.  Request the 
veteran's authorization and consent for 
the release of records from the 
identified provider and obtain the 
records if authorization is given.

4.  Schedule the veteran for an 
examination to determine whether he has a 
current left elbow disability that is 
related to his military service.  The 
veteran's claims folder should be 
available to the examiner and the 
examination report should indicate 
whether the claims folder was reviewed.  
In addition, the examination report 
should specifically include a discussion 
of the findings in the September 1996 x-
ray report of the veteran's left elbow 
and the September 1996 VA C&P joints 
examination.  For each diagnosis 
involving the left elbow, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
due to disease or injury during the 
veteran's active military service.  

5.  Schedule the veteran for an 
examination for the purposes of 
ascertaining the current arthralgia 
diagnosis or diagnoses.  Because the 
Court has ordered the Board to evaluate 
the arthralgias using the General Rating 
Formula for Mental Disorders, for each 
diagnosis, the examiner should indicate: 
(a)	whether the symptoms are not severe 
enough to interfere with occupational and 
social functioning or to require 
continuous medication; or 
(b)	whether the disability causes 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or has symptoms that 
are controlled by continuous medication.

The claims folder should be made 
available for review.  The examination 
report should indicate whether the claims 
folder has been reviewed and should 
explain the reason(s) for the opinion(s).  
If the veteran does require continuous 
medication to control the symptoms of any 
diagnosed disability, the examiner should 
indicate what medication he has been 
prescribed.  

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



